Exhibit 10.1

 

[g73641kmi001.jpg]

Trinseo LLC

 1000 Chesterbrook Blvd

 Suite 300

 Berwyn, PA 19312

 

 

[Date]

 

[Name]

[Address Line 1]

[Address Line 2]

 

Dear [Name],

 

The Nominating and Corporate Governance Committee (NCGC) of Trinseo S.A. (the
“Company” or “Trinseo”) is pleased to proffer you as a candidate to join the
Board of Directors (the “Board”) of the Company at the next available vacancy of
the Board.  Your appointment would take effect at a mutually agreeable date
following the necessary approvals from our Board of Directors.  This Letter
Agreement outlines the terms of your potential appointment to the Board.

 

In connection with your appointment as a member of the Board of Directors, you
will be entitled to:

 

·                  An annual Cash Retainer fee of $90,000, which will be paid
quarterly.

·                  An annual Equity Retainer — payable in the form of restricted
stock units (“RSU’s”) equivalent to $90,000(1) in value which will fully vest on
the first anniversary of each respective grant date, subject to your continued
service as a member of the Board of Directors.  Annual equity retainers are
granted at the Board Meeting immediately following the Company’s annual meeting
of shareholders.

 

The Company will reimburse you for all reasonable travel expenses that you incur
in connection with your attendance at meetings of the Board of Directors, in
accordance with the Company’s expense reimbursement policy as in effect from
time to time.

 

As a Director of the Company, the following apply to you:

 

·                  You will receive indemnification as set forth in the
Company’s articles of association.

 

·                  Prior to and after your appointment, you are required to
notify the Company’s Legal Department of:

 

·                  Any additional public company or public investment company
boards that you have been requested to join; and

 

--------------------------------------------------------------------------------

(1)  The Trinseo Board has approved a resolution to raise its annual equity
retainer to $120,000.  This change is subject to shareholder approval at our
next annual meeting of shareholders in June 2017.  If approved as expected, your
annual equity retainer will be raised to $120,000 beginning in 2017.

 

--------------------------------------------------------------------------------


 

Page 2

 

·                  Any potential or actual conflicts of interests that may arise
between you and the Company or its subsidiaries.

 

·                  You will be subject to Trinseo’s share ownership guidelines
for members of the Board of Directors and for key employees, which stipulate you
are expected to own five (5) times your annual cash retainer in Trinseo stock
within 5 years from the date you become a Board member.

 

We hope that you are interested in this potential opportunity to join the
Company’s Board of Directors and serve on various committees.  Please note that
the Company’s committee structure is overseen by the NCGC and subject to Board
approval.  If you join the Company’s Board of Directors, the NCGC will review
with you potential committee assignments.

 

Please indicate your agreement with these terms and accept this conditional
offer by signing, dating and returning this letter to Marilyn Horner, SVP Human
Resources.

 

Yours very truly,

 

 

 

 

Christopher Pappas, President and CEO & Chairman of NCGC

 

 

Cc:

 

Stephen Zide, Chairman of the Board

Donald Misheff

Phil Martens

 

I have read, understand and accept this conditional offer to join the Trinseo
S.A. Board of Directors:

 

 

 

 

 

[Name]

 

Date

 

--------------------------------------------------------------------------------